Exhibit 10.3



COMMERCIAL NOTE: BORROWING BASE ADDENDUM/REVOLVING  (OHIO)



Amount

City,  State

Date

FOR BANK USE ONLY

$2,500,000.00

Cleveland, OH

3/27/2006

Obligor  #

     

Obligation  #

     

Office

This Borrowing Base Addendum (this  "Addendum") is made by Hickok Incorporated
("Borrower"), an Ohio corporation, at the place and as of the date first set
forth above.

Borrower has executed and delivered to National City Bank ("Bank") a promissory
note  (the  "Note") of even date herewith in the face amount set forth above and
captioned Commercial Note: Revolving Credit.

This Addendum is hereby made a part of the Note and the Note is hereby
supplemented by adding the following provisions thereto:

Additional Conditions: Subject Loans.

Borrower shall not be entitled to obtain any Subject Loan if, after giving
effect to that Subject Loan and all others for which requests are then pending,
the aggregate unpaid principal balance of the Subject Loans would exceed the
lesser of either the then amount of the Subject Commitment  or an amount (the 
"Borrowing  Base") equal to the sum of

> (i)  an amount equal to Eighty Five percent  (85%)  of the then net book value
> (after deducting any discount or other incentive for early payment but without
> deducting any bad debt reserve) of all Eligible Receivables, plus

> (ii)  an amount equal to the lesser of either Forty percent  (40%)  of the
> then value (determined at the lower of cost or market on a first-in, first-out
> basis) of all Eligible Inventory or One Million and 00/100 dollars
> ($1,000,000.00),

all as determined in good faith by Bank on Bank's receipt of each month-end
Borrowing Base Report and at such other times as Bank in its sole discretion
shall deem advisable, on the basis, in Bank's sole discretion, of the then most
recent Borrowing Base Report received by Bank, or the then most recent field
audit (if any) made by Bank (or one or more Persons selected by Bank) or any
other information obtained by Bank. Bank shall have the right in its sole
discretion, at any time and from time to time, to change either or both of the
foregoing percentages by giving Borrower not less than ten  (10)  days prior
written notice of the percentage or percentages as so changed and the effective
date of the change.

Mandatory Prepayment. Borrower shall prepay the principal of the Subject Loans
whenever Bank determines in good faith that the aggregate unpaid principal
balance of the Subject Loans exceeds the Borrowing Base, by an amount equal to
the excess.

Additional Event of Default. It shall be an Event of Default if Bank shall not
receive a Borrowing Base Report upon each request of Bank therefore and, in any
case, within fifteen  (15) days after the end of each calendar month.

Definitions. As used in this Addendum, except where the context clearly requires
otherwise, "Account"  means any right to payment for goods sold or leased or for
services rendered which is not evidenced by an Instrument or Chattel Paper,
whether or not it has been earned by performance, and includes, without
limitation, all rights to payment earned or unearned under a charter or other
contract involving the use or hire of a vessel and all rights incident to the
charter or contract; "Account  Debtor"  means any Person who, or any of whose
property, shall at the time in question be obligated in respect of all or any
part of a Receivable or any part thereof and includes, without limitation,
co-makers, indorsers, guarantors, pledgors, hypothecators, mortgagors, and any
other Person who agrees, conditionally or otherwise, to make any loan to,
purchase from, or investment in, any other Account Debtor or otherwise assure
Borrower against loss on any Receivable in which Borrower now has or hereafter
acquires any rights; "Borrowing  Base  Report"  means a report, certified by an
appropriate officer of Borrower to be true and complete to the best of the
officer's knowledge and belief, setting forth the Borrowing Base as of the date
on which that report is prepared, and otherwise being in form and detail
satisfactory to Bank; "Chattel  Paper" means a writing or writings (other than a
charter or other contract involving the use or hire of a vessel) which evidence
both a monetary obligation and a security interest in or a lease of specific
goods, and, when a transaction is evidenced both by such a security agreement or
lease and by an Instrument or series of Instruments, the group of writings taken
together constitutes Chattel Paper; "Document"  means  (a)  a document that
purports to be issued by or addressed to a bailee and that purports to cover
goods that are in the bailee's possession that are either identified or fungible
portions of an identified mass, and includes a bill of lading, dock warrant,
dock receipt, warehouse receipt, or order for the delivery of goods, and any
other document that in the regular course of business or financing is treated as
adequately evidencing that the Person in possession of it is entitled to
receive, hold, and dispose of the document and the goods it covers or  (b)  a
receipt issued by the owner of goods including distilled spirits or agricultural
commodities that are stored under a statute requiring a bond against withdrawal
or a license for the issuance of receipts in the nature of a warehouse receipt;
"Eligible Receivable"  means any duly invoiced Account of which Borrower is the
sole owner and in which Bank has an enforceable and duly perfected first
priority security interest, except any such Account  (a)  which is not payable
in installments and which shall not have been paid in full within ninety  (90) 
days after the original due date or the date first invoiced to the Account
Debtor, whichever first elapses,  (b)  which is payable in installments  (i)  if
it was not by its terms so payable when first invoiced to the Account Debtor, 
(ii)  if any installment thereof shall not have been paid in full within sixty 
(60)  days after its original due date, or  (iii)  to the extent that any
installment thereof is not payable within ninety  (90)  days after the date of
determination,  (c)  if the Account Debtor thereon is then obligated to Borrower
on other Accounts and if more than twenty five percent (25%), by amount, of all
Accounts on which that Account Debtor is then obligated to Borrower are excepted
under clauses  (a)  and  (b)  above,  (d)  if the Account Debtor thereon is then
obligated to Borrower on other Accounts, to the extent that the aggregate amount
of all Accounts upon which that Account Debtor is then obligated to Borrower
exceeds N/A  (N/A%) of all Eligible Receivables,  (e)  if the payment of which
by the Account Debtor is not, or does not remain, unconditional,  (f)  if and to
the extent that the Account Debtor has asserted a defense or offset of any kind
against the payment thereof,  (g)  which according to its terms may be paid by
the Account Debtor by an offset of any claim of the Account Debtor or any other
Person against Borrower,  (h)  which arises other than from a sale of Inventory
in the ordinary course of Borrower's business,  (i)  if the Account Debtor
thereon is an Affiliate, director, officer, employee, or agent of Borrower or of
any Affiliate of Borrower,  (j)  if the Account Debtor thereon is insolvent or
is the subject of any Proceeding or is, at the time in question, in default in
any way on an existing obligation (except any obligation classified as an
Account) to Borrower,  (k)  if the Account Debtor thereon is not a resident of
the United States of America or is not subject to service of legal process in
the United States of America or Canada, unless payment of the Account is assured
by an irrevocable letter of credit in form and substance satisfactory to Bank
and issued by a financial institution that is a resident of the United States of
America, is subject to service of legal process in the United States of America,
and is otherwise satisfactory to Bank, or, if the Account Debtor is a resident
of Canada, unless Borrower shall have taken or caused to be taken all actions
from time to time requested by Bank in order to assure the attachment,
enforceability, and perfection of Bank's security interest under the law of each
province in which the Account Debtor resides, and shall have furnished to Bank
such written evidence (including, without limitation, one or more opinions of
legal counsel rendered to Bank by counselors authorized to practice law in each
such province), in form and substance satisfactory to Bank, that all such
actions have been taken  (l)  if the Account Debtor thereon is a resident of any
jurisdiction denying creditors access to its courts in the absence of
qualification to transact business therein or the filing of a so-called "notice
of business activities report" or other similar filing, unless Borrower has
taken all action required by the jurisdiction in question to have access to its
courts,  (m)  which is subject to any law (including, without limitation, the
Assignment of Claims Act of 1940  (31  USC  3272, et seq. and 41  USC  15 et
seq.), rule, regulation, order, or agreement now or hereafter in effect which
restricts or requires notice of or consent to assignment, unless all such
required notices shall have been given, all such required consents shall have
been obtained, and all other requirements shall have been complied with in order
that Bank shall have the unconditional right to enforce the Account against the
Account Debtor thereon,  (n)  is subject to any mortgage, security interest, or
other lien securing payment or performance of any obligation other than Bank
Debt,  (o)  which is described in any financing statement naming any Person
other than Bank as the secured party of record, or  (p)  the collection of which
Bank, in the exercise of its good faith judgment, determines to have become
impaired for any reason; "Instrument" means a negotiable instrument, or a
certificated security, or any other writing which evidences a right to the
payment of money and is not itself a security agreement or lease and is of a
type which is in the ordinary course of business transferred by delivery with
any necessary indorsement or assignment; "Person"  means an individual or entity
of any kind, including, without limitation, any association, company,
cooperative, corporation, partnership, trust, governmental body, or any other
form or kind of entity; "Proceeds" means whatever is received or receivable upon
sale, exchange, collection, or other disposition of any property or Proceeds,
whether directly or indirectly, and includes, without limitation, the proceeds
of any casualty, liability, or title insurance relating to any such property and
any goods or other property returned after any such sale, exchange, collection,
or other disposition; "Products" means property directly or indirectly resulting
from any manufacturing, processing, assembling, or commingling of any goods;
"Equipment"  means goods that  (a)  are used or bought for use primarily in
business, including, without limitation, farming or a profession, or by a Person
who is a nonprofit organization or a governmental subdivision or agency or  (b) 
are not Inventory, farm products, or consumer goods; "Eligible  Inventory" 
means all Inventory owned by Borrower in which Bank has an enforceable and duly
perfected first priority security interest, except any such Inventory  (a) 
which has been returned to Borrower after sale or lease thereof or which Bank,
in the exercise of its good faith judgment, determines to be defective,
unmerchantable, or obsolete for any reason,  (b)  which is not located in the
United States of America or Canada, provided, that in the case of any such
Inventory located in Canada, Borrower shall have taken or caused to be taken all
actions from time to time requested by Bank in order to assure the attachment,
enforceability, and perfection of Bank's security interest under the law of each
province in which any such Inventory is located, and shall have furnished to
Bank such written evidence (including, without limitation, one or more opinions
of legal counsel rendered to Bank by counselors authorized to practice law in
each such province), in form and substance satisfactory to Bank, that all such
actions have been taken,  (c)  which consists of work in process or packaging
and other materials (except raw materials) used or consumed in Borrower's
business, or consisting of finished goods which for whatever reason do not
conform to the order pursuant to which those finished goods were ordered,  (d) 
which is produced in violation of the Fair Labor Standards Act and is subject to
the so-called "hot goods" provisions contained in 29  USC  215(a)(i), or which
fails to comply with any standard imposed by any governmental Person having
authority over the disposition, manufacture, or use of that Inventory,  (e) 
which is covered by a Document unless the Document is in the possession and
control of Bank,  (f)  which is in the possession of any bailee unless that
Inventory, together with all Proceeds and Products thereof, has been described
by item or type in  (i)  appropriately signed financing statements  (A)  naming
the bailee as consignee, Borrower as consignor, and Bank as assignee of the
consignor,  (B)  having been duly filed, before the bailee receives possession
of any such Inventory, with all filing officers with whom filing is required to
perfect Bank's security interest therein, and  (C)  being otherwise in form and
substance satisfactory to Bank,  (ii)  a written notification which shall  (A) 
have been received, within five  (5)  years before the bailee receives
possession of any such Inventory, by each holder of a security interest in
property of the bailee, and  (B)  state that Borrower expects to deliver goods
on consignment to the bailee, and  (iii)  a Document which shall have been duly
issued by the bailee in the name of Bank and which shall comply with clause 
(e)  and otherwise be in form and substance satisfactory to Bank,  (g)  which,
unless in the possession of a bailee, is located in or upon any real estate that
is not owned in fee simple absolute by Borrower free of all encumbrances except
any in favor of Bank, unless  (i)  Bank shall have been granted an enforceable
and duly perfected first priority mortgage lien on that real estate pursuant to
a writing in form and substance satisfactory to Bank or  (ii)  each owner or
encumbrancer of that real estate shall have executed and delivered to Bank a
writing pursuant to which the owner or encumbrancer, as the case may be, shall
have, among other things, consented to Bank's security interest in that
Inventory and all Proceeds and Products thereof, and shall have granted Bank (or
one or more other Persons selected by Bank) the right to enter upon such real
estate and remove all or any part of that property therefrom without liability
except to pay for the repair of any physical damage to such real estate that is
proximately caused by any such removal,  (h)  which is subject to any
consignment, lease, or other title retention contract,  (i)  which is subject to
any mortgage, security interest, or other lien securing payment or performance
of any obligation other than Bank Debt, or  (j)  which is described in any
financing statement naming any Person other than Bank as the secured party of
record; "Inventory"  means goods that are held by a Person who holds them for
sale or lease or to be furnished under contracts of service or if that Person
has so furnished them, or if they are raw materials, work in process, or
materials used or consumed in a business, except that Inventory does not include
Equipment; and the foregoing definitions shall be applicable to the respective
plurals of the foregoing defined terms.

> > > > > > > > > > > 
> > > > > 
> > > > > Borrower:
> > > > > Hickok Incorporated
> > > > > 
> > > > > By: ___/s/ Gregory M. Zoloty________
> > > > > Printed Name: Gregory M. Zoloty
> > > > > Title: Chief Financial Officer
> > > > > 
> > > > > > > > > > 

WARNING -- BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.





